Judgment, Supreme Court, New York County (Herbert J. Adlerberg, J.), entered on or about July 2, 1991, which denied relator’s application for a writ of habeas corpus seeking a reduction of defendant’s bail from $15,000 to $1,500, is unanimously reversed, on the law, the facts, and in the exercise of discretion, and bail is set on the terms and conditions set forth in the prior order of this Court entered August 8, 1991, without costs.
Relator contends that the court erred in sua sponte increasing bail from $1,500, as originally set at defendant’s arraignment on the felony complaint, to $15,000. Based on our review of the record, we find that the bail, as increased, is excessive. In the light of all the circumstance presented, the judgment should be reversed and the writ granted setting bail in the *112reduced amount as previously fixed by this court pending appeal. Concur—Murphy, P. J., Carro, Ellerin, Kassal and Smith, JJ.